Judgment, Supreme Court, New York County (Howard Bell, J.), rendered March 19, 1990, *423convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing Mm, as a predicate felony offender, to concurrent terms of imprisonment of 5 to 10 years, unanimously affirmed.
Based upon a review of the record, this Court rejects defendant’s claim that the verdict was against the weight of the evidence.
The People presented the testimony of experienced narcotics officers who observed defendant sell drags to an apprehended buyer, chased defendant across connected rooftops, and then recognized Mm by Ms facial characteristics and his black sweater as he emerged from a building into which he had fled. A bag initially observed in defendant’s hand and discarded by defendant during the chase was recovered and found to contain 19 gold-capped vials of crack cocaine that matched a vial recovered from the apprehended buyer.
Medical testimony presented by defendant was before the jury who made the determination of guilt.
Weighing the relative probative force of the evidence presented by the prosecution and defense, as well as the strength of conflicting inferences that may be drawn therefrom, the jury’s determination of defendant’s guilt beyond a reasonable doubt of criminal sale and possession of a controlled substance in the third degree is both amply supported and reasonable (see, People v Bleakley, 69 NY2d 490). Concur — Carro, J. P., Kupferman, Asch and Smith, JJ.